


Exhibit 10


 



NINTH AMENDMENT
TO THE CREDIT AGREEMENT


among


FORD MOTOR COMPANY,


The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto, and


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


Dated as of December 15, 2006
as Amended and Restated as of November 24, 2009,
amended by the Fifth Amendment dated as of March 31, 2011,
amended by the Sixth Amendment dated as of September 28, 2011,
amended by the Seventh Amendment dated as of March 15, 2012 and
amended by the Eighth Amendment dated as of July 3, 2012.
 



J.P. Morgan Securities LLC,
as Bookrunner and Lead Arranger


Barclays Capital,
BNP Paribas Securities Corp.,
Citigroup Global Markets Inc.,
Credit Agricole Corporate and Investment Bank,
Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc.,
Goldman Sachs Lending Partners LLC,
HSBC Securities (USA) Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley MUFG Loan Partners LLC,
RBC Capital Markets,
RBS Securities Inc.,
Sumitomo Mitsui Banking Corporation,
as Bookrunners and Lead Arrangers
Bank of America, N.A.
Barclays Capital,
BNP Paribas,
Citibank, N.A.,
Credit Agricole Corporate and Investment Bank,
Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc.,
Goldman Sachs Lending Partners LLC,
HSBC Securities (USA) Inc.
Morgan Stanley MUFG Loan Partners LLC,
Royal Bank of Canada,
The Royal Bank of Scotland plc,
Sumitomo Mitsui Banking Corporation,
as Co-Syndication Agents




--------------------------------------------------------------------------------






NINTH AMENDMENT dated as of April 30, 2013 (this “Amendment Agreement”) to the
Credit Agreement dated as of December 15, 2006 and amended and restated as of
November 24, 2009 (as further amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement” and as
amended, supplemented or otherwise modified by this Amendment Agreement, the
“Credit Agreement”) among Ford Motor Company (the “Company”), the Subsidiary
Borrowers (as defined in the Existing Credit Agreement) from time to time party
thereto, the several lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), and the other
agents parties thereto. Unless otherwise defined herein, terms defined in the
Existing Credit Agreement and used herein shall have the meanings given to them
in the Existing Credit Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) some or all of the existing Revolving Lenders will agree
to extend, to November 30, 2017, the maturity of, and increase or maintain, as
applicable, the amount of, their 2015 Revolving Commitments, (b) certain
financial institutions not currently Revolving Lenders will become Revolving
Lenders with 2015 Revolving Commitments maturing on November 30, 2017 and (c)
certain provisions of the Existing Credit Agreement, including provisions
relating to incremental facilities and local facilities will be amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1Amendment of the Existing Credit Agreement. Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:


(a)the following defined terms in Section 1.1:


“2013 Canadian Revolving Commitment”, “2013 Canadian Revolving Facility”, “2013
Canadian Revolving Lender”, “2013 Canadian Revolving Loans”, “2013 Canadian
Revolving Percentage”, “2013 Domestic Revolving Commitment”, “2013 Domestic
Revolving Facility”, “2013 Domestic Revolving Lender”, “2013 Domestic Revolving
Loans”, “2013 Domestic Revolving Percentage”, “2013 Multicurrency Revolving
Commitment”, “2013 Multicurrency Revolving Facility”, “2013 Multicurrency
Revolving Lender”, “2013 Multicurrency Revolving Loans”, “2013 Multicurrency
Revolving Percentage”, “2013 Revolving Commitments”, “2013 Revolving Facility”,
“2013 Revolving Lenders”, “2013 Revolving Loans”, “2013 Revolving Termination
Date”, “Total 2013 Revolving Commitments” and “Total 2013 Revolving Extensions
of Credit”
shall be redefined as:
“2015 Canadian Revolving Commitment”, “2015 Canadian Revolving Facility”, “2015
Canadian Revolving Lender”, “2015 Canadian Revolving Loans”, “2015 Canadian
Revolving Percentage”, “2015 Domestic Revolving Commitment”, “2015 Domestic
Revolving Facility”, “2015 Domestic Revolving Lender”, “2015 Domestic Revolving
Loans”, “2015 Domestic Revolving Percentage”, “2015 Multicurrency Revolving
Commitment”, “2015 Multicurrency Revolving Facility”, “2015 Multicurrency
Revolving Lender”, “2015 Multicurrency Revolving Loans”, “2015 Multicurrency
Revolving Percentage”, “2015 Revolving Commitments”, “2015 Revolving Facility”,
“2015 Revolving Lenders”, “2015 Revolving Loans”, “Total 2015 Revolving
Commitments” and “Total 2015 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(b)the following defined terms in Section 1.1:


“2015 Canadian Revolving Commitment”, “2015 Canadian Revolving Facility”, “2015
Canadian Revolving Lender”, “2015 Canadian Revolving Loans”, “2015 Canadian
Revolving Percentage”, “2015 Domestic Revolving Commitment”, “2015 Domestic
Revolving Facility”, “2015 Domestic




--------------------------------------------------------------------------------




Revolving Lender”, “2015 Domestic Revolving Loans”, “2015 Domestic Revolving
Percentage”, “2015 Multicurrency Revolving Commitment”, “2015 Multicurrency
Revolving Facility”, “2015 Multicurrency Revolving Lender”, “2015 Multicurrency
Revolving Loans”, “2015 Multicurrency Revolving Percentage”, “2015 Revolving
Commitments”, “2015 Revolving Facility”, “2015 Revolving Lenders”, “2015
Revolving Loans”, “Total 2015 Revolving Commitments” and “Total 2015 Revolving
Extensions of Credit”,
shall be redefined as:
“2017 Canadian Revolving Commitment”, “2017 Canadian Revolving Facility”, “2017
Canadian Revolving Lender”, “2017 Canadian Revolving Loans”, “2017 Canadian
Revolving Percentage”, “2017 Domestic Revolving Commitment”, “2017 Domestic
Revolving Facility”, “2017 Domestic Revolving Lender”, “2017 Domestic Revolving
Loans”, “2017 Domestic Revolving Percentage”, “2017 Multicurrency Revolving
Commitment”, “2017 Multicurrency Revolving Facility”, “2017 Multicurrency
Revolving Lender”, “2017 Multicurrency Revolving Loans”, “2017 Multicurrency
Revolving Percentage”, “2017 Revolving Commitments”, “2017 Revolving Facility”,
“2017 Revolving Lenders”, “2017 Revolving Loans”, “Total 2017 Revolving
Commitments” and “Total 2017 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(c)the definition of “Revolving Termination Date ” in Section 1.1 shall be
amended and restated to read in its entirety as follows:


“'Revolving Termination Date': as to any Lender, with respect to 2015 Revolving
Commitments, initially November 30, 2015 and with respect to 2017 Revolving
Commitments, initially November 30, 2017, in each case as such date for such
Lender may be extended from time to time pursuant to Section 2.33.”
(d)each usage of the term “Seventh Amendment Effective Date” in the Credit
Agreement shall be replaced with the term “Ninth Amendment Effective Date”.


(e)Section 1.1 shall be amended by inserting the following definitions in their
alphabetical location therein:


'Brazilian Real': the lawful currency of the Federative Republic of Brazil.'
'Chinese Renminbi': the lawful currency of the People's Republic of China.
'Ninth Amendment Effective Date': April 30, 2013.
(f)Section 2.2 shall be amended by replacing the phrase “Following the Seventh
Amendment” in the fifth line thereof with “Following the Ninth Amendment”.


(g)Section 2.30(a) shall be amended by amending and restating the first sentence
thereof to read in its entirety as follows:


“(a)    The Company may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent and the Revolving Lenders, request the
Revolving Lenders to designate a portion of their respective Revolving
Commitments under any Revolving Facility to make Revolving Extensions of Credit
denominated in one or more of Dollars, Brazilian Real, Chinese Renminbi and any
Optional Currency pursuant to a newly established sub-facility or sub-facilities
under any Revolving Facility or a separate revolving facility (each, a “New
Local Facility”); provided that (i) both at the time of any such request and
upon the effectiveness of any Local Facility Amendment referred to below, no
Default or Event of Default shall have occurred and be continuing; provided
further that no Lender shall be required to make Revolving Extensions of Credit
in excess of its Revolving Commitment, and (ii) after giving effect to any such
New Local Facility, the Domestic Revolving Extensions of Credit shall not exceed
the Domestic Revolving Commitments, the Canadian Revolving Extensions of Credit
shall not exceed the Canadian Revolving Commitments




--------------------------------------------------------------------------------




and the Multicurrency Revolving Extensions of Credit shall not exceed the
Multicurrency Revolving Commitments.
(h)Section 2.32(a) shall be amended by amending and restating clause (iii)(B)
thereof to read in its entirety as follows:


“the Currency or Currencies or Brazilian Real or Chinese Renminbi available
under such Incremental Revolving Facility”
(i)Section 10.1(d) shall be amended by amending and restating clause (d)(i)(z)
thereof to read in its entirety as follows:


“any Subsidiary of the Company as a Subsidiary Borrower under a New Local
Facility or any Incremental Revolving Facility”
(j)Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect, under the heading “Following
the Ninth Amendment”, (i) the elections made by the Revolving Lenders party
hereto that elect, on their respective signature pages hereto, to extend the
Revolving Termination Date in respect of their existing 2015 Revolving
Commitments (each, an “Extending Lender”) and, as provided on such signature
pages and in the instructions thereto, increase the amount of such existing 2015
Revolving Commitments and (ii) the addition of the additional financial
institutions party hereto as 2017 Revolving Lenders (each, a “New Revolving
Lender”) with 2017 Revolving Commitments in the amounts set forth on their
respective signature pages hereto. Each Revolving Lender party hereto hereby
authorizes the Administrative Agent to compile such modified Schedule 1.1A
(Commitments) reflecting such elections, increases and additions, and attach
such modified Schedule 1.1A (Commitments) to the Credit Agreement.


(k)Schedule 1.1G (Pricing Grid) to the Existing Credit Agreement is hereby
amended and restated in its entirety as set forth on Schedule 1.1G hereto.


Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
Section 2Waiver. Pursuant to Section 10.1(a) of the Existing Credit Agreement,
the Company and the Required Lenders hereby waive Sections 2.24(a) and 2.32 of
the Existing Credit Agreement to the extent necessary to permit the increases
and extensions, on a non-pro-rata basis, of the 2015 Revolving Commitments of
Extending Lenders contemplated by this Amendment Agreement and the addition of
the New Revolving Lenders as 2017 Revolving Lenders under the Credit Agreement
with the respective 2017 Revolving Commitments set forth on Schedule 1.1A
(Commitments) hereto.


Section 3Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment Agreement, the Company hereby
represents and warrants to the Administrative Agent and the Lenders that:


(a)(i) The Company has the requisite power and authority to execute, deliver and
perform its obligations under this Amendment Agreement, has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment Agreement and has duly executed and delivered this Amendment
Agreement and (ii) this Amendment Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


(b)As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.


(c)Each of the representations and warranties set forth in the Loan Documents is
true and correct in all material respects on and as of the Amendment Effective
Date with the same effect as though made on and as of the Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).




--------------------------------------------------------------------------------




Section 4Effectiveness of this Amendment Agreement. The effectiveness of this
Amendment Agreement is subject to the satisfaction of the following conditions
precedent (the date on which all of such conditions shall first be satisfied,
the “Amendment Effective Date”):


(a)The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company, each
Subsidiary Guarantor, the Required Lenders, the Majority Revolving Lenders, each
Extending Lender, the Administrative Agent, each Issuing Lender, each Swingline
Lender and each New Revolving Lender.


(b)The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, and (ii) an associate general counsel of the Company, in each case
addressed to the Lenders, the Administrative Agent and each Issuing Lender as to
matters previously agreed between the Company and the Administrative Agent.


(c)The Administrative Agent shall have received from the Company, for the
account of (i) each Extending Lender, an extension fee in an amount equal to (a)
0.10% of the existing 2015 Revolving Commitments of such Extending Lender
extended pursuant to this Amendment Agreement (the “Extended Revolving
Commitments”) and (b) 0.20% of the additional 2017 Revolving Commitments of such
Extending Lender (i.e., the excess (if any) of the aggregate 2017 Revolving
Commitments of such Extending Lender above its Extended Revolving Commitments);
and (ii) each New Revolving Lender, a new revolver commitment fee in an amount
equal to 0.20% of the new 2017 Revolving Commitments of such New Revolving
Lender.


(d)The Company shall have terminated the 2013 Revolving Commitments in
accordance with Section 2.16(a) of the Existing Credit Agreement.


Section 5Effect of this Amendment Agreement.
 
(a)Except as expressly set forth herein, this Amendment Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Company to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


(b)On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof', “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


Section 6Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 7Costs and Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment Agreement, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.


Section 8Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.


Section 9Headings. The headings of this Amendment Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
FORD MOTOR COMPANY
 
 
By:
/s/ Marion B. Harris
Name: Marion B. Harris
Title: Assistant Treasurer







JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director





